Judgment of the City Court of Hew Rochelle reversed, and new trial ordered, costs to abide the event, upon the ground that we' think that the true construction of the contract of guaranty is that the work was by Porter & Son required to be brought to the stages specified in that contract before the payments therein specified were required to be made by the defendant; and that it is not enough that after abandonment by Porter & Son the defendant at its own expense performed such work. Furthermore it was error to exclude evidence that the reasonable cost of completing the work exceeded the contract price. Thomas, Stapleton, Mills, Rich and Putnam, JJ., concurred.